DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 63, 64, 66-69, 71-79, and 81-83; and cancellation of claims 65, 70, 80 and 85 are noted.
The offices notes that claim 84 is identified as amended. However, no apparent amendments have been made to the claim, i.e. there are no markups to claim 84.
Applicant’s reply overcomes the drawing and claim objections and claim rejections under 35 USC 112(b) and (d).

Response to Arguments
Applicant's arguments filed 12 November 2021 have been fully considered but they are not persuasive.
Applicant’s position is that the permutable reactors Ra and Rb of Weiss inherently entail maturation or aging and/or sedimentation and therefore the instant claims are not prima facie obvious over Weiss.
The office respectfully disagrees. Contrary to Applicant’s contention that, with respect to the permutable reactors, “there is no evidence discussion of what their catalytic function might be”, Weiss does in fact disclose that these reactors (also referred to as storage zones) include the function of fixed bed hydrotreatment (see [0049], “hydrotreatment step comprising…fixed bed hydrotreatment zones also with fixed bed hydrotreatment”, emphasis added). The reactors Ra and Rb are in fact hydrotreating reactors containing hydrotreating catalyst which are part of the overall hydrotreating stage (also see [0056]). Thus, the office respectfully disagrees and fails to adopt Applicant’s interpretation that these reactors would be considered stages of maturation or aging. While the reactors do also function to filter sediments (see [0054]), it is not a sedimentation step in the general meaning of the word and, further, given that it is a reaction step and not a “maturation or aging” step, Weiss meets the claim limitation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 63, 64, 66-69, 71-73, 79 and 81-84 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al (US 2014/0299515).
Regarding claims 63, 66, 71, 72 and 79, Weiss discloses a process for upgrading unconverted heavy oil comprising (see [0008]-[0009], heavy fraction separated from ebullated bed hydroconversion):
providing an unconverted heavy oil feed from a hydroprocessing system, wherein the unconverted heavy oil feed comprises hydrocracker resid (see [0008]-[0009]; [0040] atmospheric and/or vacuum residue obtained from the ebullated bed hydroconversion effluent);
adding a first aromatics feed to the unconverted heavy oil feed to form a mixture (see [0074], co-feed includes aromatic extracts, light cycle oil, heavy cycle oil, vacuum gas oil and is therefore equivalent to the claimed “first aromatics feed”; [0102]);
passing the mixture directly to a separation process to remove insolubles, thereby forming an unconverted heavy oil stream (see [0072], filtering to separate sediments and catalyst fines, i.e. “insolubles”; [0102]);

recovering the hydrotreated heavy oil stream (see [0083]-[0084]).
No maturation or aging step is disclosed in Weiss and, therefore, the reference is considered to teach the claimed limitations.
Weiss does not explicitly disclose the aromatics content of the aromatics feed (co-feed). However, one suitable co-feed is an aromatic extract (see [0074]), which is reasonably expected to have an aromatics content as claimed or substantially overlapping. Other suitable co-feeds include light cycle oil and heavy cycle oil (see [0074]), which also characteristically have aromatics content in line with that claimed or substantially overlapping. Accordingly, the claimed aromatics content is not considered to patentably distinguish the instant claimed invention. 
Regarding claim 64, Weiss discloses passing the hydrotreated heavy oil stream to a fractionator and recovering a low sulfur fuel oil product (see [0083]-[0084]).
Regarding claim 67, Weiss discloses wherein the unconverted heavy oil has been subjected to hydrocracking and demetallation (see [0028], hydroconversion; [0051]).
Regarding claims 68 and 69, Weiss discloses wherein the process produces a low sulfur fuel oil having a sulfur content of less than 0.5 wt% (see [0084]).
Regarding claim 73, Weiss discloses wherein the unconverted heavy oil feed is obtained from atmospheric resid, vacuum resid, or oil derived from tar sands or bitumen (see [0025], describing the feed to the hydrocracking step, i.e. “obtained from”).
Regarding claim 81, Weiss discloses the hydrotreated heavy oil stream from the hydrotreating process has a sulfur content in the range of 0.05 to 0.70 wt% (see Table 5, sulfur content of product within claimed range).
Regarding claim 82, Weiss discloses wherein the heavy oil hydrotreating catalyst comprises a demetallation catalyst, a desulfurization catalyst, or a combination thereof (see [0051]).
Regarding claim 83, Weiss discloses hydrotreatment entailing hydrodesulfurization, hydrodemetallation, and hydrocracking (see [0050]) carried out in a plurality of fixed bed zones (see [0051]), i.e. encompassing multiple catalysts. The catalysts described in Weiss are considered to be within the scope of the claimed catalyst compositions (see [0077]-[0081]). Weiss does not explicitly disclose the relative amount of each catalyst. However, determining the relative amounts of catalysts to use in the hydrotreating step of Weiss is considered to amount to nothing more than routine experimentation for a person of ordinary skill in the art, in order to achieve the goal of providing a fuel product with a sulfur content of less than or equal to 0.5 wt% (see [0019]). Absent a showing of criticality or unexpected results, the claimed relative amounts of catalysts in the hydrotreatment process are not considered to patentably distinguish the instant claims over the Weiss reference.
Regarding claim 84, Weiss discloses a process for treating an unconverted heavy oil comprising (see [0008]-[0009], heavy fraction separated from ebullated bed hydroconversion):
providing an unconverted heavy oil feed from a hydroprocessing system, wherein the unconverted heavy oil feed comprises hydrocracker resid (see [0008]-[0009]; [0040] atmospheric and/or vacuum residue obtained from the ebullated bed hydroconversion effluent);
adding an aromatics feed to the unconverted heavy oil feed to form a mixture (see [0074], co-feed includes aromatic extracts, light cycle oil, heavy cycle oil, vacuum gas oil and is therefore equivalent to the claimed “first aromatics feed”; [0102]);
passing the mixture directly to a filtration process to remove insolubles, thereby forming an unconverted heavy oil stream (see [0072], filtering to separate sediments and catalyst fines, i.e. “insolubles”; [0102]); and
96 containing the effluent from filtration);
wherein the unconverted heavy oil stream is stabilized such that it is suitable for further hydroprocessing  (see [0049]-[0051]; [0074]; given that the unconverted heavy oil stream is sent to hydrotreatment, it is necessarily considered “stabilized such that it is suitable for further hydroprocessing” as claimed).
Weiss discloses an example wherein solids content at the outlet of the ebullated bed is 0.5 wt% (see Table 7, sediment at outlet of ebullated bed). While the claimed solids content is “less than about 0.5 wt% solids”, the ranges are considered overlapping at the upper limit of the claimed range (wherein “about 0.5 wt%” is considered to cover a concentration of 0.5 wt%). Furthermore, the solids content of the unconverted heavy oil depends on the starting material and operating conditions of the hydroprocessing reactor. A person of ordinary skill in the art would optimize the reaction conditions in the hydroprocessing reactor to produce an effluent having the desired properties (in this regard, the office notes that the ebullated bed hydroprocessing of Weiss is substantially in line with that described in the instant specification – see [0025]-[0031] of Weiss, providing evidence that the process produces an effluent similar to that encompassed by the instant claimed unconverted heavy oil stream). Absent evidence of criticality or unexpected results, the claimed solids content is not considered to patentably distinguish the instant claims over the Weiss reference.
Claims 74-78 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss, as applied to claim 63 above, in view of Da Costa et al (US 8,080,155).
Regarding claims 74-78, Weiss discloses wherein the separation comprises filtration (see [0072]; [0102]), but does not disclose the particulars of the filtration step or filtration membrane as claimed.
Da Costa discloses a filtration step downstream of heavy oil hydroprocessing (see [0006]). In particular, Da Costa discloses that filtration entails cross-flow filtration (see [0116]). The filtration 
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to use a filtration step as disclosed in Da Costa in the filtration step of Weiss, given that Weiss does not disclose the particular technique or materials used for filtration and Da Costa discloses cross-flow filtration with materials as claimed being suitable for filtration of solids from a heavy oil hydroprocessed effluent. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772